Exhibit 10.2



SONOSITE, INC.

2005 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I – GENERAL PLAN ADMINISTRATION

1.                Purposes of the Plan.

                The purpose of this Plan is to encourage ownership in SonoSite,
Inc., a Washington corporation (the “Company”), by key personnel whose long-term
employment or other service relationship with the Company is considered
essential to the Company's continued progress and, thereby, encourage recipients
to act in the shareholders’ interest and share in the Company's success.

2.                Definitions.

As used herein, the following definitions shall apply:

(a)                “Administrator” means the Board, any Committees or such
delegates as shall be administering the Plan in accordance with Article I,
Section 4 of the Plan.

(b)                “Applicable Laws” means the requirements relating to the
administration of employee stock purchase plans under U.S. federal and state
laws, any stock exchange or quotation system on which the Company has listed or
submitted for quotation the Common Stock to the extent provided under the terms
of the Company's agreement with such exchange or quotation system and, with
respect to ESPP Options subject to the laws of any foreign jurisdiction where
ESPP Options are, or will be, granted under the Plan, the laws of such
jurisdiction.

(c)                “Board” means the Board of Directors of the Company.

(d)                “Change in Control” means any of the following, unless the
Administrator provides otherwise:

i.  merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose shareholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately prior to such transaction),

ii.  sale of all or substantially all of the Company's assets to any other
person or entity (other than a wholly-owned subsidiary),

iii.  the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),

iv.  dissolution or liquidation of the Company,

v.  contested election of Directors, as a result of which or in connection with
which the persons who were Directors before such election or their nominees (the
“Incumbent Directors”) cease to constitute a majority of the Board; provided
however that if the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors, such new Director shall be considered
as an Incumbent Director, or

vi.  other event specified by the Board or a Committee, regardless of whether at
the time the ESPP Option is granted or thereafter.

(e)  “Code”  means the United States Internal Revenue Code of 1986, as amended.

(f)  “Committee”  means the Compensation Committee of the Board or a committee
of Directors appointed by the Board in accordance with Article I, Section 4 of
the Plan.

(g)  “Common Stock”  means the common stock of the Company.

(h)  “Company”  means SonoSite, Inc., a Washington corporation, or its
successor.

(i)  “Compensation”  means all earnings reported as wages on Form W-2, including
straight time pay, payments for overtime, shift premiums, incentive
compensation, incentive payments, bonuses, commissions and other compensation,
but excluding any compensation recognized in connection with any Company equity
awards.

(j)  “Contributions”  means all amounts credited to the account of a Participant
pursuant to Article II of the Plan.

(k)  “Designated Subsidiaries”  means the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as a Subsidiary
whose employees are eligible to participate in Article II of the Plan.

(l)  “Director”  means a member of the Board.

(m)  “Employee”  means any person, including an Officer, who is treated as an
employee of the Company for payroll tax purposes and who is customarily employed
for at least twenty (20) hours per week and more than five (5) months in a
calendar year by the Company or one of its Designated Subsidiaries.

(n)  “ESPP Option” means an option to purchase on each Purchase Date within an
Offering Period a number of Shares of the Company’s Common Stock determined by
dividing an Employee’s Contributions accumulated prior to such Purchase Date and
retained in the Participant’s account as of the Purchase Date by the applicable
Purchase Price granted in accordance with the terms of Article II of the Plan.

(o)  “Exchange Act”  means the United States Securities Exchange Act of 1934, as
amended.

(p)  “Fair Market Value”  means, unless the Administrator determines otherwise,
as of any date, the average of the highest and lowest quoted sales prices for
such Common Stock as of such date (or if no sales were reported on such date,
the average on the last preceding day on which a sale was made), as reported in
such source as the Administrator shall determine.

(q)  “Nasdaq”  means the Nasdaq National Market.

(r)  “Offering Date”  means the first Trading Day of each Offering Period under
Article II of the Plan, except that in the case of an individual who becomes an
eligible Employee after the first Trading Day of an Offering Period but prior to
the first day of the fourth month of such Offering Period, the term “Offering
Date” with respect to such individual means the first Trading Day of the fourth
month of such Offering Period.

(s)  “Offering Period”  means a period, established for purposes of Article II
of the Plan, of six (6) months' duration except for Offering Periods which are
of shorter duration as a result of a Participant’s applicable Offering Date with
respect to such Offering Period being an interim Offering Date as provided in
Article I, Section (r) or with respect to the first Offering Period under the
Plan.  The duration and timing of Offering Periods may be changed pursuant to
Article I, Section 7 and Article II, Section 2 of the Plan, provided that no
Offering Period shall exceed a period of twenty-seven (27) months.

(t)  “Participant”  means any person (including any estate) to whom an ESPP
Option has been granted (or transferred as permitted) under Article II of the
Plan.

(u)  “Plan”  means this 2005 Employee Stock Purchase Plan.

(v)  “Purchase Date”  means the last Trading Day of each Offering Period under
Article II of the Plan.

(w)  “Purchase Price”    means with respect to a Purchase Period an amount equal
to 85% (unless such percentage is changed pursuant to Article I, Section 7) of
the Fair Market Value of a Share of Common Stock on the applicable Offering Date
or on the Purchase Date, whichever is lower; provided, however, that in the
event (i) of any increase in the number of Shares available for issuance under
Article II of the Plan as a result of a shareholder-approved amendment to the
Plan, (ii) all or a portion of such additional Shares are to be issued with
respect to one or more Offering Periods that are underway at the time of such
increase (“Additional Shares”), and (iii) the Fair Market Value of a Share of
Common Stock on the date of such increase (the “Approval Date Fair Market
Value”) is higher than the Fair Market Value on the Offering Date for any such
Offering Period, then in such instance the Purchase Price with respect to
Additional Shares shall be 85% (unless such percentage is changed pursuant to
Article I, Section 7) of the Approval Date Fair Market Value or the Fair Market
Value of a Share of Common Stock on the Purchase Date, whichever is lower.

(x) “Share”  means a share of the Common Stock, as adjusted in accordance with
Article I, Section 6 of the Plan.

(y)  “Subscription Agreement” means an agreement entered into between a
Participant and the Company under Article II, Section 4 of the Plan.

(z)  “Trading Day”  means a day on which the U.S. national stock exchanges and
the Nasdaq National Market System are open for trading.

3.    Stock Subject to the Plan. 

                Subject to the provisions of Article I, Section 6 of the Plan,
the aggregate number of Shares that may be issued pursuant to ESPP Options
granted under Article II of the Plan is 1,000,000 Shares (the "ESPP Pool"). 
Shares subject to ESPP Options that are cancelled, expire or are forfeited shall
be available for re-grant under the Plan. 

4.    Administration of the Plan.    

(a)    Procedures; Administrative Bodies.     The Plan shall be administered by
the Board, a Committee and/or their delegates.  In addition, the Plan will be
administered in a manner that complies with any applicable Nasdaq or stock
exchange listing requirements.  Except to the extent prohibited by Applicable
Law, the Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.

(b)    Powers of the Administrator.    Subject to the provisions of the Plan
and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its discretion:

i.     to correct administrative errors;

ii.    to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and ESPP Options granted pursuant to the Plan;

iii.   to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;

iv.  to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

v.   to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an ESPP Option, including without limitation,  (A) restrictions under an
insider trading policy and (B) restrictions as to the use of a specified
brokerage firm for such resales or other transfers; and

vi.   to make all other determinations deemed necessary or advisable for
administering the Plan and any ESPP Option granted hereunder.

(c)    Effect of Administrator's Decision.    All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any ESPP Option
granted hereunder, shall be final and binding on all Participants and on all
other persons.  The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

5.    Term of Plan.    

                The Plan shall become effective upon its approval by
shareholders of the Company. It shall continue in effect for a term of twenty
(20) years from the later of the date the Plan or any amendment to add shares to
the Plan is approved by shareholders of the Company unless terminated earlier
under Article I, Section 7 of the Plan.

6.    Adjustments upon Changes in Capitalization.    

(a)    Subject to any required action by the shareholders of the Company,
(i) the number and kind of Shares covered by each ESPP Option, (ii) the price
per Share subject to each such ESPP Option and (iii) the Share limitation set
forth in Article II, Section 5(c) of the Plan (including any amendment by the
Administrator to the limitation set forth in Section 5(c) of the Plan), shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an ESPP
Option.

(b)     In the event of a dissolution or liquidation of the Company, any
Offering Period then in progress will terminate immediately prior to the
consummation of such action, unless otherwise provided by the Administrator. In
the event of a Change in Control, each ESPP Option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by the successor
corporation or a parent or Subsidiary of such successor corporation.  In the
event that the successor corporation refuses to assume or substitute equivalent
options for ESPP Options outstanding under the Plan, each Offering Period then
in progress shall be shortened and a new Purchase Date shall be set (the “New
Purchase Date”), as of which date any Offering Period then in progress will
terminate.  The New Purchase Date shall be on or before the date of consummation
of the Change in Control and the Administrator shall notify each Participant in
writing, at least ten (10) days prior to the New Purchase Date, that the
Purchase Date for his or her ESPP Option has been changed to the New Purchase
Date and that his or her ESPP Option will be exercised automatically on the New
Purchase Date, unless prior to such date he or she has withdrawn from the
Offering Period as provided in Article II, Section 9.

7.                Amendment and Termination of the Plan.    

(a)                Amendment and Termination.    The Administrator may amend,
alter or discontinue the Plan or any Subscription Agreement, but any such
amendment shall be subject to approval of the shareholders of the Company in the
manner and to the extent required by Applicable Law. In addition, without
limiting the foregoing, unless approved by the shareholders of the Company, no
such amendment shall be made that would:

i.                materially increase the maximum number of Shares for which
ESPP Options may be granted under the Plan, other than an increase pursuant to
Article I, Section 6; and

ii.                change the class of persons eligible to receive ESPP Options
under the Plan.

(b)                Effect of Amendment or Termination.    No amendment,
suspension or termination of the Plan shall impair the rights of any ESPP
Option, unless mutually agreed otherwise between the Participant, as applicable,
and the Administrator, which agreement must be in writing and signed by the
Participant, as applicable, and the Company and must comply with Code Section
423; provided however that notwithstanding anything to the contrary in this
Section, the Administrator shall be permitted to terminate, amend and change the
rights provided under Article II including to outstanding ESPP Options pursuant
to subsection (c) below.

(c)                    Administrative Authority to Amend or Terminate the
Plan.    An Offering Period or the Plan may be terminated by the Administrator
on a Purchase Date or by the Administrator's setting a new Purchase Date with
respect to an Offering Period then in progress if the Administrator determines
that termination of the Plan and/or the Offering Period is in the best interests
of the Company and its shareholders, or if continuation of the Plan and/or the
Offering Period would cause the Company to incur accounting charges in
connection with the Plan that the Administrator determines to be contrary to the
best interests of the Company and its shareholders.  Without shareholder consent
and without regard to whether any Participant rights may be considered to have
been adversely affected, the Administrator or a committee shall be entitled to
change the Offering Periods (including the duration and timing of Offering
Periods), limit the frequency and/or number of changes in the amount of
Contributions withheld from a Participant’s Compensation during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, with
respect to future Offering Periods decrease the amount of the discount from the
Fair Market Value of a Share for purposes of establishing the Purchase Price for
an Offering Period, establish reasonable waiting and adjustment periods and/or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Common Stock for each Participant properly correspond with amounts
withheld from the Participant’s Compensation, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable which are consistent with the Plan. 

(d)                Effect of the Plan on Other Arrangements.    Neither the
adoption of the Plan by the Board or a Committee nor the submission of the Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.   The value of ESPP Options granted pursuant
to the Plan will not be included as compensation, earnings, salaries or other
similar terms used when calculating a Participant's benefits under any employee
benefit plan sponsored by the Company or any Subsidiary except as such plan
otherwise expressly provides.

8.                Designation of Beneficiary.    

(a)                A Participant may file a written designation of a beneficiary
who is to receive any Shares and cash, if any, from the Participant’s account
under Article II of the Plan in the event of such Participant’s death subsequent
to the end of a Purchase Period but prior to delivery to him or her of such
Shares and cash.  As an alternative, Participant may include his or her ESPP
Options in an omnibus beneficiary designation for all benefits under the Plan.
In addition, a Participant may file a written designation of a beneficiary who
is to receive any cash from the Participant’s account under the Plan in the
event of such Participant’s death prior to the Purchase Date of an Offering
Period.  To the extent that a Participant has completed a designation of
beneficiary while employed with the Company, such beneficiary designation shall
remain in effect with respect to any ESPP Option hereunder until changed by the
Participant to the extent enforceable under Applicable Law.

(b)                Such designation of beneficiary may be changed by the
Participant at any time by written notice. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant's death, the Company shall
allow the executor or administrator of the estate of the Participant to exercise
the ESPP Option or the Company shall deliver such Shares and/or cash to the
executor or the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Participant to exercise the ESPP Option to the extent permissible under
Applicable Law or the Company, in its discretion, may deliver such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

9.    No Right to Employment.    

                No person shall have any claim or right to be granted an ESPP
Option and the grant of any ESPP Option shall not be construed as giving a
Participant the right to continue in the employ of the Company or its
Affiliates. Further, the Company and its Affiliates expressly reserve the right,
at any time, to dismiss any Employee or Participant at any time without
liability or any claim under the Plan, except as provided herein or in any
Subscription Agreement entered into hereunder.

10.    Legal Compliance.    

                Shares shall not be issued pursuant to the Plan unless such
issuance and the delivery of such Shares shall comply with Applicable Laws and
such compliance shall be further subject to the approval of counsel for the
Company with respect to such compliance.

11.    Inability to Obtain Authority.    

                To the extent the Company is unable to or the Administrator
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Company shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

12.    Reservation of Shares.    

                The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

13.    Notice.    

                Any written notice to the Company required by any provisions of
this Plan shall be addressed to the Secretary of the Company and shall be
effective when received.

14.    Governing Law; Interpretation of Plan and ESPP Options.    

(a)   This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Washington.

(b)   In the event that any provision of the Plan or ESPP Option granted under
the Plan is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or ESPP Option shall not
be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c)   The section headings used in this Plan are solely for convenience of
reference, do not constitute a part of the Plan, and shall not shall affect its
meaning, construction or effect.

(d)   The terms of the Plan and any ESPP Option shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(e)   All questions arising under the Plan or any ESPP Option shall be decided
by the Administrator in its total and absolute discretion. In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Participant shall as a condition to the
receipt of an ESPP Option be deemed to explicitly waive any right to judicial
review. 

(f)    Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the Board, the arbitrator shall be selected by the Board. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Washington. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.  

15.    Limitation on Liability.    

                The Company and any affiliate which is in existence or hereafter
comes into existence shall not be liable to an Employee or any other persons as
to:

(a)    The Non-Issuance of Shares.    The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b)    Tax Consequences.    Any tax consequence realized by any Employee or
other person due to the receipt, exercise or settlement of any ESPP Option.

16.    Unfunded Plan.    

                Insofar as it provides for ESPP Options, the Plan shall be
unfunded.  Any liability of the Company to any Participant with respect to an
ESPP Option shall be based solely upon any contractual obligations which may be
created by the Plan; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any obligation which may be created by this Plan.

ARTICLE II – ESPP OPTIONS

1.             General. 

                This Article II provides Employees with the right to purchase
Shares, through payroll deductions, in a manner designed to comply with Code
Section 423.

2.             Offering Periods.

                Article II of the Plan shall be implemented by a series of
Offering Periods of approximately six (6)months' duration, with new Offering
Periods commencing on or about May 1 and November 1 of each year and ending,
respectively, on the next following October 31 and April 30 (or at such other
time or times as may be determined by the Administrator); provided however that
the first Offering Period under the Plan shall commence following shareholder
approval of the Plan on such date as is specified by the Administrator and shall
end on October 31, 2005.  Offering Periods shall occur on a continuing,
successive basis until the Plan or an Offering Period is terminated in
accordance with Article I, Sections 5 or 7, as applicable.  Notwithstanding the
above, the Administrator shall have the power to change the timing, duration
and/or the frequency of Offering Periods with respect to future Offering Periods
if such change is announced at least five (5) days prior to the scheduled
beginning of the first Offering Period to be affected.

3.    Eligibility.

                Any individual who is an Employee as of an applicable Offering
Date shall be eligible to participate in such Offering Period, subject to the
requirements of Article II, Section 4 and to the limitations imposed by the Plan
and Code Section 423(b).

4.    Participation; Subscription Agreement.

(a)   Offering Periods.  An Employee who is eligible to participate in the Plan
under Article II, Section 3 above may become a Participant by (i) submitting to
the Company’s payroll office (or its designee), on or before a date prescribed
by the Administrator prior to an applicable Offering Date, a properly completed
Subscription Agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.

(b)  Requirements as to Subscription Agreement and Participation.

i.    A Participant’s Subscription Agreement shall set forth the percentage of
the Participant’s Compensation to be paid as Contributions pursuant to the Plan,
which percentage shall be a whole percentage and shall be not less than one
percent (1%) and not more than fifteen percent (15%)(or such other maximum
percentage as the Administrator may establish from time to time before an
Offering Period) of such Participant’s Compensation on each payday during the
Offering Period.

ii.    A Participant’s subscription shall be effective for the Offering Period
with respect to which it is filed, and also shall be automatically effective for
each successive Offering Period that commences after the end of the Offering
Period for which it is filed, unless the Participant changes his or her
Contribution rate for the next Offering Period by following the procedures set
forth in Article II, Section 4(b)(iii) below, withdraws from the Plan in
accordance with Article II, Section 9, or is otherwise ineligible to participate
in the next Offering Period.

iii.    A Participant may decrease his or her rate of Contributions to zero
percent (0%) during an ongoing Offering Period (and remain at that rate through
the Purchase Date for the Offering Period, unless he or she otherwise withdraws
in the manner specified in Section 9 below) but otherwise may not increase or
decrease his or her rate of Contributions during an Offering Period.  In
addition, a Participant may discontinue his or her participation in the Plan as
provided in Article II, Section 9 at any time prior to a Purchase Date.  In
addition, subject to Article II, Section 4(a) above, a Participant may change
his or her rate of Contributions under the Plan with respect to the next
Offering Period by filing a new Subscription Agreement with the Company on or
prior to the tenth (10th) business day prior to the first day of such next
Offering Period (or by such other date as is specified by the Administrator) or
by following an electronic or other procedure designated by the Administrator,
in each case specifying the new Contribution rate that shall apply with respect
to such Offering Period.  Such change in Contribution rate will be effective as
of the first payroll period following commencement of the next Offering Period. 

5.    Grant of Option; Limitations.

(a)    Grant of Option.  Subject to the limitations in subsections (c), (d) and
(e) of this Section 5 and Section 10 of Article II, on the Offering Date of each
Offering Period, each eligible Employee participating in such Offering Period
shall be granted an ESPP Option.

(b)    Acceptance of ESPP Option Grant.  An Employee may accept the grant of
such ESPP Option by electing to participate in the Plan in accordance with the
requirements of Article II, Section 4(a).  Exercise of the ESPP Option shall
occur as provided in Article II, Section 7 below.

(c)    Limit on Number of Shares Purchased.  Notwithstanding the above, the
maximum number of Shares an Employee may purchase during each Offering Period
shall be 1,000Shares subject to adjustment pursuant to Article I, Section 6.  In
addition to the limits on an Employee’s participation in the Plan set forth
herein, the Administrator in its sole discretion may establish new or change
existing limits on the number of Shares an Employee may elect to purchase with
respect to any Offering Period if such limit is announced at least ten (10) days
prior to the scheduled beginning of the first Offering Period to be affected.

(d)    Limit on Value of Shares Purchased.  Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an ESPP Option under the
Plan if such ESPP Option would permit his or her rights to purchase stock under
all employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of the Fair Market Value of such stock (determined at
the time such ESPP Option is granted) for each calendar year in which such ESPP
Option is outstanding at any time. 

(e)    5% Owner Limit.  Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an ESPP Option under the Plan if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary. 

6.    Method of Payment for Purchase of Shares. 

Article II of this Plan shall be operated as a payroll deduction plan.  All
payroll deductions made by a Participant shall be credited to his or her account
under Article II of the Plan.  A Participant may not make any additional
payments into such account other than through the payroll deduction feature of
Article II the Plan.

(a)    Limitation on Payroll Deductions.  Notwithstanding the foregoing, to the
extent necessary to comply with Section 423(b)(8) of the Code and the
limitations of Article II, Section 5, a Participant’s payroll deductions may be
decreased by the Company to zero percent (0%) at any time during an Offering
Period.  Payroll deductions shall re-commence at the rate provided in such
Participant’s Subscription Agreement at the beginning of the next Offering
Period or, in the case of the limitation of Article II, Section 5(d), the first
Offering Period which is scheduled to end in the following calendar year, unless
the Participant withdraws in accordance with Article II, Section 9, or is
otherwise ineligible to participate in such Offering Period.

(b)    Tax Withholding.  At the time an ESPP Option is exercised, in whole or in
part, or at the time some or all of the Company's Common Stock issued under
Article II of the Plan is disposed of, the Participant must make adequate
provision for the Company's federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the ESPP Option or the
disposition of the Common Stock.  At any time, the Company may, but shall not be
obligated to, withhold from the Participant's compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Participant.

(c)    Interest.  No interest shall accrue on the Contributions of a Participant
in the Plan.

7.    Exercise of Option. 

(a)    During his or her lifetime, a Participant’s ESPP Option to purchase
Shares hereunder is exercisable only by him or her.

(b)    Unless a Participant withdraws from the Plan as provided in Article II,
Section 9, his or her ESPP Option for the purchase of Shares will be exercised
automatically on the Purchase Date of an Offering Period, and unless otherwise
limited by Section 5 or Section 10 of Article II, the maximum number of full
Shares subject to the ESPP Option will be purchased at the applicable Purchase
Price with the accumulated Contributions in the Participant’s account.

(c)    No fractional Shares shall be purchased.  Any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full Share shall be retained in the Participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the Participant as provided in
Article II, Section 9 below.  Any other amounts left over in a Participant’s
account after a Purchase Date shall be returned to the Participant.

8.    Delivery. 

The Shares purchased upon exercise of an ESPP Option hereunder shall be deemed
to be transferred to the Participant as soon as administratively practicable on
or following the Purchase Date.  As promptly as administratively practicable
after each Purchase Date of each Offering Period, the Company shall arrange the
delivery to each Participant, as appropriate, a certificate representing the
Shares purchased upon exercise of his or her ESPP Option.  Notwithstanding the
foregoing, the Administrator may require that all Shares purchased under Article
II of the Plan be held in an account (the Participant’s “ESPP Stock Account”)
established in the name of the Participant (or in the name of the Participant
and his or her spouse, as designated by the Participant on his or her
subscription agreement), subject to such rules as determined by the
Administrator and uniformly applied to all Participants, including designation
of a brokerage or other financial services firm (an “ESPP Broker”) to hold such
Shares for the Participant’s ESPP Stock Account with registration of such Shares
in the name of such ESPP Broker for the benefit of the Participant (or for the
benefit of the Participant and his or her spouse, as designated by the
Participant on his or her subscription agreement).

9.    Withdrawal from Plan.

(a)    Withdrawal not in connection with Interruption or Termination of
Continuous Service Status. 

i.    A Participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to a Purchase
Date by giving written notice to the Company.  All of the Participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her ESPP Option for
the current period will be automatically terminated, and no further
Contributions for the purchase of Shares will be made during the Offering
Period.

ii.    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

(b)    Withdrawal in connection with Interruption or Termination of Continuous
Service Status.  In the event an Employee fails to remain in Continuous Service
Status during the Offering Period in which he or she is participating, he or she
will be deemed to have elected to withdraw from the Plan and any ESPP Option he
or she holds to purchase Shares under the Plan terminated.  Upon termination of
a Participant’s Continuous Service Status prior to the Purchase Date of an
Offering Period for any reason, including death or retirement, the Contributions
credited to his or her account will be returned to him or her or, in the case of
his or her death, to the person or persons entitled thereto under Article I,
Section 8.

10.    Stock

                If the Administrator determines that, on a given Purchase Date,
the number of Shares with respect to which ESPP Options are to be exercised may
exceed (i) the number of Shares that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
Shares available for sale under the Plan on such Purchase Date, the
Administrator may in its sole discretion provide (x) that the Company shall make
a pro rata allocation of the Shares available for purchase on such Offering Date
or Purchase Date, as applicable, in as uniform a manner as shall be practicable
and as it shall determine in its sole discretion to be equitable among all
Participants exercising ESPP Options to purchase Common Stock on such Purchase
Date, and continue all Offering Periods then in effect, or (y) that the Company
shall make a pro rata allocation of the Shares available for purchase on such
Offering Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising ESPP Options to purchase Common Stock on such
Purchase Date, and terminate any or all Offering Periods then in effect pursuant
to Article I, Section 7.  The Company may make pro rata allocation of the Shares
available on the Offering Date of any applicable Offering Period pursuant to the
preceding sentence, notwithstanding any authorization of additional Shares for
issuance under the Plan by the Company’s shareholders subsequent to such
Offering Date.